Deny Writ and Opinion Filed May 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00548-CV
                                     No. 05-14-00549-CV

                           IN RE RICKY VERA LOPEZ, Relator
                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F04-505-78
                             Trial Court Cause No. F04-505-79

              MEMORANDUM OPINION NUNC PRO TUNC
                        Before Justices Bridges, Lang-Miers, and Myers
                                  Opinion by Justice Bridges
       Relator files this petition for writ of mandamus requesting that the Court order the trial

court to file his petition for writ of habeas corpus. On the record before the Court, relator has

not established that he is entitled to relief. See TEX. R. APP. P. 52.7; Simon v. Levario, 306
S.W.3d 318, 320 (Tex. Crim. App. 2009). Accordingly, we DENY the petition for writ of

mandamus.




140548F.P05                                       /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE